ORDER

PER CURIAM:
AND NOW, this 27th day of September, 2000, the Petitions for Allowance of Appeal are hereby GRANTED, limited to the following issue:
Whether the Superior Court erred in failing to consider issues raised on appeal which would afford appellants the greatest relief?
The Cross Petitions of James McCutcheon and Geraldine McCutcheon are hereby GRANTED, limited to the following issue:
Whether the Superior Court erred in sua sponte raising the issue of the delay damages on the loss of consortium claim of Geraldine McCutcheon.